Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method of producing a pharmaceutical composition, classified in A61K9/0075.
II. Claims 7-18, drawn to a microparticulate drug formulation, classified in A61K9/0075.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, for example, drug with any other excipient such as lactose or silica.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different filed of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

During a telephone conversation with Ms. Kathryn Hester on 01/03/2022 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-18 are pending, claims 1-6 are under examination.
 
Priority
	Acknowledge is made that this application is a continuation-in-part of U.S. Patent Application Serial No. 16/183,368, filed November 7, 2018, which claims benefit under 35 USC § 119(e) of US Provisional Application No. 62/583,755, filed November 9, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bosh et al. (US20020102294) in view of Benbrook et al. (US20130184323), Kabirov et al. (“Oral toxicity and pharmacokinetic studies of SHetA2, a new chemopreventive agent, in rats and dogs”, Drug and Chemical Toxicology, 2013; 36(3): 284–295), Ezrin et al. (US20040156859) and Ibrahim et al. (“A Novel Tuberculosis Treatment: Inhalable SHetA2 Microparticles for Immediate Release and Macrophage Targeting”, Respiratory Drug Delivery, 591-594, April 2016) and Ruddy et al. (US20100260858)

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bosh et al.  teaches aqueous dispersions of nanoparticulate aerosol formulations, dry powder nanoparticulate aerosol formulation, propellant-based aerosol formulations, methods of using the formulations in aerosol delivery nanoparticles of the aqueous dispersions or dry powder formulations comprise insoluble drug particles having a surface modifier on the surface thereof (abstract). Powders comprising the aqueous dispersion of drug and surface modifier can contain a dissolved diluent such as lactose or mannitol which, when spray dried, forms respirable diluent particles, each of which contains at least one embedded drug nanoparticle and surface modifier. The diluent particles with embedded drug can have a particle size of about 1 to about 2 microns, suitable for deep lung delivery. In addition, the diluent particle size can be increased to target alternate delivery sites, such as the upper bronchial region or nasal mucosa by increasing the concentration of dissolved diluent in the aqueous dispersion prior to spray drying, or by increasing the droplet size generated by the spray dryer (page 3, [0025-0026]).  The nanoparticle of drug has particle size of less than about 250nm or less than about 100nm (page 4, [0053]). Milling of aqueous drug to obtain nanoparticulate drug is described in the '684 patent. In sum, drug particles are dispersed in a liquid dispersion medium and mechanical means is applied in the presence of grinding media to reduce the particle size of the drug to the desired effective average particle size. The particles can be reduced in size in the presence of one or more surface modifiers. Alternatively, the particles can be contacted with one or more surface modifiers after attrition. Other compounds, such as a diluent, can be 
Spray drying is a process used to obtain a powder containing nanoparticulate drug particles following particle size reduction of the drug in a liquid medium. In general, spray-drying is used when the liquid medium has a vapor pressure of less than about 1 atm at room temperature. A spray-dryer is a device which allows for liquid evaporation and drug powder collection. A liquid sample, either a solution or suspension, is fed into a spray nozzle. The nozzle generates droplets of the sample within a range of about 20 to about 100 μm in diameter which are then transported by a carrier gas into a drying chamber. The carrier gas temperature is typically between about 80 and about 200° C. The droplets are subjected to rapid liquid evaporation, leaving behind dry particles which are collected in a special reservoir beneath a cyclone apparatus. If the liquid sample consists of an aqueous dispersion of nanoparticles and surface modifier, the collected product will consist of spherical aggregates of the nanoparticulate drug particles. If the liquid sample consists of an aqueous dispersion of nanoparticles in which an inert diluent material was dissolved (such as lactose or mannitol), the collected product will consist of diluent (e.g., lactose or mannitol) particles which contain embedded nanoparticulate drug particles. The final size of the collected product can be controlled and depends on the concentration of nanoparticulate drug and/or diluent in the liquid sample, as well as the droplet size produced by the spray-dryer nozzle. For deep lung delivery it is desirable for the collected product size to be less than about 2 μm in diameter; (page 9-10, [0074-0075]). Using the compositions of the invention, essentially water-insoluble drugs can be 
enhanced rate of dissolution of water-insoluble drugs. Since dissolution rate is a function of the total surface area of drug substance to be dissolved, more finely divided drug particles (e.g., nanoparticles) have much faster dissolution rates than conventional micronized drug particles (page 7, [0061]). 

Benbrook et al. teaches  A method of treating a disease or condition associated with at least one of a cellular accumulation of unfolded and/or misfolded proteins, an abnormal unfolded protein response (UPR), an endoplasmic reticulum (ER) stress, and an abnormal autophagy response, is disclosed. The method may include administering one or more flexible heteroarotinoid compounds which target, bind to, disrupt, and/ or modulate the activity of one or more of heat shock proteins (abstract). The presently disclosed inventive concept(s) is directed in one embodiment, to methods of treating and inhibiting several diseases, for example as described herein, by the administration of Flex-Hets, including for example but not by way of limitation, SHetA2, SHetA3, SHetA4, 5HetA19, SHetC2, and combinations thereof (page 8, [0061]). Administration of the Flex-Het used in the pharmaceutical composition or to practice the method of the presently disclosed inventive concept(s) can be carried out in a variety of conventional inhalation, rectally, or by cutaneous, subcutaneous, intraperitoneal, vaginal, or intravenous injection (page 13, [0096]). 
Kabirov et al. teaches SHetA2 with very low water solubility (page 293, right column).
Ezrin et al. teaches Methods of and compositions for pulmonary delivery of therapeutic agents which are capable of forming covalent bonds with a site of interest or which have formed a covalent bond with a pulmonary solution protein are disclosed. Therapeutic agents useful in the invention include wound healing agents, antibiotics, anti-inflammatories, anti-oxidants, anti-proliferatives, immunosupressants, anti-infective and anti-cancer agents (abstract). A new type of inhalation aerosol, characterized by particles of small mass density and large size, has permitted the highly efficient delivery of inhaled therapeutics (e.g. insulin, testosterone) into the systemic circulation. Particles with mass densities less than 0.4 gram per cubic centimeter and mean diameters exceeding 5 micrometers have been reported to avoid the lungs' natural clearance mechanisms providing higher bioavailability than that of conventional inhaled therapeutic particles. (Edwards et al., 1997). For most of these therapies, aerosols are designed to comprise small spherical droplets or particles of mass density near 1 g/cm3 and mean geometric diameter between approximately 1 and 3 micron, suitable for particle penetration into the airways or lung periphery ([0103]).
Ibrahim et al. teaches inhalable SHetA2 microparticles (MPs) for TB treatment and evaluate their performance as dry powder aerosols (abstract). For SHetA2-PLGA, 
Ruddy et al. teaches A composition for delivery of a drug is disclosed (abstract). A nanoparticle/nanoparticulate medicament is prepared either from non-nanoparticulate API that has been subjected to a size reduction process (a so-called "top down" process), or by a molecular deposition of the medicament (a so-called "bottom up" process) (page 2, [0031]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bosh et al. is that Bosh et al.    do not expressly teach SHetA2 in dependent claims 3-4, and micronization method is not used to make nanocrystal. This deficiency in Bosh et al. is cured by the teachings of Benbrook et al., Kabirov and Ruddy et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Bosh et al. , as suggested by Benbrook et al., Kabirov and Ruddy et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare microparticle comprising nanoparticle SHetA2 and mannitol by spray dry of nanoparticle Bosh et al. MPEP 2144.07, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Benbrook et al. and Kabirov teaches SHetA2 as drug with very low water solubility and suitable for inhalation administration, it is obvious for one of ordinary skill in the art to prepare microparticle comprising nanoparticle SHetA2 and mannitol by spray dry of nanoparticle SHetA2 and mannitol suspension and produce instant claimed invention with reasonable expectation of success.
Regarding “consist of” in claim 1, Bosh et al. teaches in one embodiment the spray dry of a suspension comprising nanoparticle (encompassing nanocrystal)  insoluble drug with particle size less than 100nm, surface modifier and mannitol suspension to obtain microparticle comprising nanoparticle (encompassing nanocrystal) insoluble drug and mannitol with particle size about 1 micron to about 2 micron deep lung delivery. Since nanoparticle (encompassing nanocrystal)  insoluble drug only contains the insoluble drug, the limitation of “nanocrystals that consist of a poorly soluble drug” is met, because the surface modifier and mannitol are other ingredients in the suspension. In another embodiment, Bosh et al. teaches the liquid sample consists of an aqueous dispersion of nanoparticles in which an inert diluent material was dissolved (such as lactose or mannitol), the collected product will consist of diluent (e.g., lactose or mannitol) particles which contain embedded nanoparticulate drug particles. The nanoparticle consists of drug (100% drug).
mean geometric diameter between approximately 1 and 3 micron suitable for particle penetration into the airways or lung periphery; Ibrahim et al. teaches inhalable SHetA2 microparticles with mean volume diameter is from 1.37-2.79um; it is obvious for one of ordinary skill in the art to have average geometric diameter less than about 2.7um and the average volume diameter less than 3.1um and produce instant claimed invention with reasonable expectation of success.
Regarding dissolution rate in claim 1, although the reference is silent about dissolution rate 5-fold higher than unprocessd form and 2-fold higher than microparticulated amorphous form as instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process Bosh et al.  teaches the nanoparticle insoluble drug together with mannitol in the form of microparticle has much faster dissolution rate than conventional micronized drug particles, the nanoparticle insoluble drug together with mannitol in the form of microparticle is supposed to have such higher dissolution rate since prior art teaches the same or substantially same composition, this same or substantially same composition must have the same properties. It is reasonable to conclude that the same process has been used to produce the same product from the same starting ingredients in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior arts teach, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is obvious.
Regarding claim 2, according to analysis for claim 1, when both average geometric diameter and the average volume diameter are from about 1-2um, the ratio is also overlapped with the claimed ratio of 1 to 3 by simple calculation.
Regarding claim 6, One of ordinary skill in the art would have been motivated to replace bottom-up method for milling process to make drug nanoparticle because it is simple substitution of one known step for another to obtain predictable results. MPEP 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613